OPINION HUDSON, Justice. Appellant Rackner, Inc. d/b/a Bunny’s Bar & Grill challenges a court of appeals’ opinion reversing the dismissal of respondent Todd Burt’s complaint alleging a violation of the Minnesota Fair Labor Standards Act (MFLSA), Minn. Stat. §§ 177.21-.35 (2016), for Rackner’s decision to terminate him for “not properly sharing his tips.” The issue presented is whether the MFLSA provides a private cause of action for an employee who is discharged for refusing to share gratuities. Because the plain language of Minn. Stat. § 177.27, subd. 8, expressly provides such a cause of action, we affirm. FACTS Rackner employed Burt as a bartender from January 2007 to July 2014. In December 2014, Burt sued Rackner, claiming that Rackner terminated his employment in violation of Minn. Stat. § 177.24, subd. 3, which prohibits an employer from requiring an employee to contribute or share a gratuity received by the employee. The complaint alleged the following. At some point before the termination, Burt was told “that he needed to give more of his tips to the bussers, and that there would be consequences if that did not happen.” Burt did not follow this directive. On July 21, 2014, Burt met with the co-owners of Rackner, who informed Burt that “he was being terminated because [he] was not properly sharing his tips with other staff.” After the termination, Burt was “unable to find other employment.” Rackner answered the complaint and moved for judgment on the pleadings. The district court dismissed the complaint, concluding that the MFLSA “does not contemplate an action for wrongful discharge” because the statute does not contain specific language prohibiting an employer from discharging an employee for refusing to share tips. Relying on our decision in Dukowitz v. Hannon Sec. Servs., 841 N.W.2d 147 (Minn. 2014), the district court stated that “if the Legislature had intended for employees [to] be able to sue for wrongful discharge, it would have included that language explicitly in the MFLSA.” Absent language to that effect, the district court refused to recognize a wrongful-discharge cause of action. The court of appeals reversed, concluding that the MFLSA “unambiguously provides that the employee may seek wrongful-discharge damages, including back pay and other appropriate relief as provided by law.” Burt v. Rackner, Inc., 882 N.W.2d 627, 628 (Minn. App. 2016). The court of appeals noted that Minn. Stat. § 177.27, subd. 8, unambiguously provides that “[a]n employee may bring a civil action seeking redress for a violation ... of sections 177.21 to 177.44,” which “broadly applies to any violation of the MFLSA, including a violation of [the tip-sharing provision in MFLSA].” Burt, 882 N.W.2d at 631-32. •The court of appeals further observed that “[t]he statute also broadly permits a wronged employee to ‘seek damages and other appropriate relief ... as otherwise provided by law.’” Id. at 632 (quoting Minn. Stat. § 177.27, subd. 8). Accordingly, the court concluded that Burt’s complaint “states a claim upon which relief can be granted” and remanded to the district court for further proceedings. Id. at 631, 633. We granted Rackner’s petition for review and the amicus motions of the Minnesota Restaurant Association, the Minnesota Chapter of the National Employment Lawyers Association, and the Minnesota Management Attorney’s Association. ANALYSIS  On appeal from a grant of a motion for judgment on the pleadings under Minn. R. Civ. P. 12.03, we “consider only the- facts alleged in, the complaint, accepting those facts as true and drawing all reasonable inferences in favor of the non-moving party.” Zutz v. Nelson, 788 N.W.2d 58, 61 (Minn. 2010). We review a district court’s decision on- a Rule 12.03 motion de novo to determine whether “the complaint sets' forth a legally sufficient claim for relief.” Id. (quoting Bodah v. Lakeville Motor Express, Inc., 663 N.W.2d 550, 553 (Minn. 2003)). Whether a statute provides a private cause of action also presents a question of statutory interpretation that we review de novo. Larson v. Nw. Mut. Life Ins. Co., 855 N.W.2d 293, 301 (Minn. 2014). At issue is whether the MFLSA provides a cause of action for an employee who is terminated for failing to share gratuities. Rackner argues that the MFLSA does not provide such a cause pf action because (1) although the statute prohibits an employer from requiring an employee to share gratuities, it does not prohibit an employer from discharging an employee who refuses to do so, and (2) the statute does not contain any language thqt specifically allows an employee to sue for wrongful discharge in the context of tip sharing. By contrast; Burt contends that he may sue under the MFLSA because an employer violates Minn. Stat. § 177.24, subd. 3, when it discharges an employee for refusing to share tips, and Minn. Stat. § 177.27, subd. 8, allows an employee to sue for any violation of the statute, including a violation of Minn. Stat. § 177.24, subd. 3. We agree with Burt, and hold that the language of the MFLSA expressly provides a cause of action for an employee who is terminated for failing to share tips. We consider each of Rackner’s arguments in turn. I. Rackner first contends that Burt does not have a claim under the MFLSA because, although Minn. Stat. § 177.24, subd. 3, forbids an employer , from requiring employees to contribute or share gratuities, it does not prohibit employers from terminating employees who refuse to share tips. Rackner also maintains, that Burt was not harmed by the requirement to share tips because he did not lose any tips; “indeed, the act of terminating [Burt] deprived [Rackner] of the power to compel, require, or coerce him to do anything.” We disagree.  “The first step in statutory interpretation is to determine whether the statute’s language, on its face, is ambiguous.” Christianson v. Henke, 831 N.W.2d 532, 536 (Minn. 2013) (citation omitted) (internal quotation marks omitted). “A statute is only ambiguous if its language is subject to more than one reasonable interpretation.” Id. at 537. In interpreting a statute* we give words and phrases “their plain and ordinary meaning.” In re Welfare of J.J.P., 831 N.W.2d 260, 264 (Minn. 2013). Minnesota Statutes § 177.24, subd. 3, provides, in relevant part: “No employer may require an employee to contribute or share a gratuity.”. (Emphasis added.) The provision also states that although an employee may voluntarily agree to share gratuities, the agreement “must .be made by the employees without employer coercion or participation.” Id. (emphasis added). The parties agree that this provision is unambiguous. And as Burt correctly states, to “require” means “[t]o impose an obligation on.” The American Heritage Dictionary of the English Language 1492 (5th ed.); see, e.g., Larson v. Nw. Mut. Life Ins. Co., 855 N.W.2d 293, 301 (Minn. 2014) (‘-“We construe nontechnical words and phrases according to their plain and ordinary meanings and we often look to dictionary definitions to determine the plain meanings of words”) (citation omitted) (internal quotation marks omitted). In everyday language, threatening to terminate an employee for failing to do something imposes a “require[ment]” on the employee and, at the very least, constitutes coercion by the employer. Nevertheless, Rackner contends that, although the statute prohibits employers from requiring or coercing employees to share gratuities, it allows employers to terminate employees who refuse to share tips. This interpretation of the statute is unreasonable. Here, “drawing all reasonable inferences in favor of the nonmoving party” on a Rule 12 motion, Zutz, 788 N.W.2d at 61, we assume that Rackner demanded that Burt share tips and threatened him with severe consequences, including discharge, if he refused.' Thus, Rackner “impose[d] an obligation on” Burt to share his tips, in violation of Minn. Stat. § 177.24, subd. 3. Rackner improperly-and coercively injected itself into a decision— whether employees will share gratuities— that the statute explicitly leaves to the discretion of employees. Id. Under Rack-ner’s interpretation, an employer would violate the MFLSA only when its unlawful threat actually compels compliance by the employee. But nothing in the statute states that the employee must acquiesce in the gratuity-sharing mandate for a violation to occur. To the contrary, the statute is violated once the employer “require[s]” an employee to share a gratuity, whether the employee does so or not. Indeed, were we to follow Rackner’s logic, employers could lawfully circumvent other MFLSA protections by terminating employees who do not follow the employers’ illegal requirements, For example, according to Minn. Stat. §■ 177.254, subd. 1, “[a]n employer must permit each employee who is working for eight or more consecutive hours sufficient time to eat a meal.” In other words, the statute prohibits an employer from forcing employees to work for eight consecutive hours without allowing them to take a lunch break. Nevertheless, based on Rackner’s reasoning, a!n employer who unlawfully forbids its full-time employees from taking lunch breaks could lawfully terminate an employee for taking a break to eat' lunch. Such an interpretation of Minn. Stat. § 177.24, subd. 3, which logically follows from Rackner’s interpretation in this case, is unreasonable.  Therefore, because Minn. Stat. § 177.24, subd. 3, is subject to only one reasonable interpretation, we hold that Minn. Stat. § 177.24, subd. 3, unambiguously prohibits an employer from terminating an employee for refusing to share gratuities. See Christianson, 831 N.W.2d at 536-37. II.  Rackner next argues that Burt may not sue under the MFLSA because the statute does not expressly provide a cause of action for wrongful discharge arising out of an employee’s refusal to share tips. Rackner argues that when the Legislature creates an exception to the common-law employment-at-will doctrine, it always does so “explicitly by prohibiting, or granting a cause of action for, discharge,” such as in other provisions of the MFLSA or other statutes forbidding wrongful discharge. Therefore, according to Rackner, absent express statutory language to that effect, the MFLSA does not provide a causé of action for an employee who refuses to share tips. We disagree. To be sure, the MFLSA does not use the words “wrongful discharge” in connection with the sharing of tips. But, as explained above, Minn. Stat. § 177.24, subd. 3, explicitly prohibits an employer from terminating an employee for refusing to share tips. This prohibition, combined with Minn. Stat. § 177.27, subd. 8, which provides a broad, private cause of action for any violation of the statute,, expressly1 authorizes an employee to sue for wrongful discharge arising out of a refusal to share tips. .  .In Minnesota, employment relationships are generally at-will, meaning “that an employer may discharge an employee for any reason or no reason and that an employee is under no obligation to remain on the job.” Dukowitz, 841 N.W.2d at 150 (citation omitted) (internal quotation marks omitted). Nevertheless, the Legislature can regulate and modify the common-law at-will doctrine and create statutory exceptions. See, e.g., Minn. Stat. §§ 176;82, subd. 1 (2016) (“Any person discharging ... an employee for seeking workers’ compensation benefits ... is liable in a civil action.... ”); 181.932, subd. 1 (2016) (“An employer shall not discharge ... an employee [because of listed whistleblowing reasons,]”). The Legislature abrogates the common law by either “express wording or necessary implication.” Dukowitz, 841 N.W.2d at 154; see Larson, 855 N.W.2d at 301 (“A statute gives rise to a civil cause of action only if the language of the statute explicitly creates one or the language clearly implies that the Legislature intended to create a cause of action”). We have recognized a narrow common-law public-policy exception to the employment-at-will doctrine, allowing an employee to bring an action for wrongful discharge at common law only where “a termination is the result of an employee’s refusal to do an act that the employee, in good faith, believes to be illegal.” Dukowitz, 841 N.W.2d at 151; Phipps v. Clark Oil & Ref Corp., 408 N.W.2d 569, 571 (Minn. 1987). But Burt does not argue for the creation of a new cause of action under this common-law exception; rather, he claims that the MFLSA itself already contains a cause of action for an employee who is terminated for failing to share gratuities. Indeed, Burt admits that he has recourse only if we decide that the MFLSA allows an employee to sue after being terminated for refusing to share tips. It is true that although the MFLSA does not explicitly prohibit or punish wrongful discharge with regard to tip sharing, it does expressly prohibit or punish wrongful discharge in other contexts. Specifically, Minn. Stat. § 177.24, subd. l(e)-(e), prohibits an employer from displacing an employee earning regular minimum wages to hire an employee earning lower minimum wages. And Minn. Stat. § 177.32, subd. 2, provides that an employer is subject to fines between $700 and $3,000 if convicted of discharging any employee in retaliation for certain whistle-blowing activities. It is also true that the Legislature has explicitly prohibited discharging employees in some circumstances, or specifically provided a cause of action for wrongful discharge, in other statutes. See Minn. Stat. §§ 144.4196, subd. 2(a) (2016) (“An employer shall not discharge ... a[n] ... employee ... because the employee has been in isolation or quarantine.”); 176.82, subd. 1 (“Any person discharging ... an employee for seeking workers’ compensation benefits ... is liable in a civil action .... ”); 181.932, subd. 1 (“An employer shall not discharge ... an employee ... because [of listed whistleblowing reasons]”); 182.669, subd. 1 (2016) (“An employee may bring a private action in the district court for relief under this section,” which protects “[a]ny employee believed to have been discharged ... because the employee has exercised any right authorized under the provisions of [OSHA] ”); 518B.0I, subd. 23(a) (2016) (“An employer shall not discharge ... an employee ... because the employee took reasonable time off from work to obtain or attempt to obtain relief under this chapter.”). Nevertheless, we conclude that the MFLSA expressly provides a cause of action for an employee who is terminated for failing to share gratuities through the broad cause of action explicitly provided by Minn. Stat. § 177.27, subd. 8.2 The MFLSA contains no language prohibiting an employee from suing an employer for wrongful discharge resulting from the employee’s refusal to share tips. To the contrary, Minn. Stat. § 177.27, subd. 8, unambiguously allows an aggrieved employee to sue for any violation of the statute, which creates a broad, private right of action in favor of employees harmed by an employer’s violation of the MFLSA. See Milner v. Farmers Ins. Exch., 748 N.W.2d 608, 614-15 (Minn. 2008) (explaining that Minn. Stat. § 177.27, subd. 8, provides a cause of action for violations of any MFLSA provision that is “capable of being violated by an employer;” in other words, a provision that contains “an affirmative requirement imposed upon the employer to take or not take certain action under the Act”). It also allows an aggrieved employee to recover any appropriate civil remedies, including back pay, a type of damages typically awarded in wrongful-discharge actions. Minn. Stat. § 177.27, subd. 8 (“[I]n an action under this subdivision the employee may seek damages and other appropriate relief provided by subdivision 7 and otherwise provided by law.”); id., subd. 7 (allowing aggrieved parties to recover “back pay, gratuities, and compensatory damages, less any amount actually paid to the employee by the employer, and for an additional equal amount as liquidated damages”);- see Minn. Stat. § 268.035, subd. 3 (2016) (“ ‘Back pay means a payment by an employer to an employee or former employee for lost wages.”). Accordingly, because Minn. Stat. § 177.24, subd. 3, prohibits an employer from terminating an employee who refuses to share gratuities, the, aggrieved employee may sue an employer for any resulting damages under Minn. Stat. § 177.27, subd. 8. None of the MFLSA provisions that Raekner identifies as explicitly prohibiting or punishing wrongful discharge undermines our conclusion that the Legislature also intended, to create a cause of action for wrongful discharge in the context of tip sharing. Raekner argues that the explicit prohibitions on discharge in those provisions clearly indicate that the Legislature only meant to prohibit discharge when plainly stated in specific provisions. However, there are other reasons for the explicit prohibitions on discharge in certain provisions. For . example, Minn. Stat. § 177.24, subd. l(c)-(e), prohibits the displacement of one employee to hire another employee at lower minimum wage to ensure that such a displacement would explicitly violate the MFLSA, thus triggering the potential for civil recourse under the MFLSA. Similarly, Minn. Stat. § 177.32, subd. 2, fines employers for discharging an employee under specified circumstances, but does not preclude a civil cause of action in addition to such fines. Indeed, Minn. Stat. § 177.32, subd. 2(2), protects an employee who “has instituted or will institute a proceeding under or related to sections 177.21 to 177.435” — a description that would encompass an employee who filed a civil suit under Minn. Stat. § 177.27, subd. 8. In addition, as demonstrated by other provisions of the MFLSA, the penalties provided in Minn. Stat. § 177.32 do not preclude an employee from seeking other remedies. See, e.g., Minn. Stat. §§ 177.30 (b) (providing administrative fines for an employer who violates the section “in addition to any penalties provided under section 177.32, subdivision 1”); 177.31 (same). Therefore, none of the MFLSA provisions that explicitly prohibit or punish wrongful discharge foreclose a civil cause of action for an employee who is terminated for refusing to share gratuities. ' Rackner argues that the only remedy available for a violation -of the tip-sharing próvisión is that “the employer may be compelled ‘to pay restitution in the amount of the gratuities diverted,’ Minn. Stat. §' 177.24, subd. 3, and that the employee may seek double damages and attorneys’ fees remedies, se'e Minn. Stat. § 177.27, subds. 8, 10.” We disagree. According to Minn. Stat. § 177.24, subd. 3, “[t]he commissioner may require the-employer to pay restitution in the amount of the gratuities diverted.” But this sentence does not prevent an employee from relying on the remedies in subdivision 8 of section 177.27. Although subdivision 3 of section 177.24 provides administrative remedies, subdivision 8 of section 177.27, which is titled “Court actions; suits brought by- private parties,” offers civil relief. Compare Minn. Stat. § 177.24, subd. 3, with Minn. Stat. § 177.27, subd. 8 (“An employee may bring a civil action seeking redress for a violation or violations of sections 177.21 to 177.44 directly to district court.”). The remedies offered by these two provisions, in other words, are not mutually exclusive. Rackner also contends that recognizing a cause of action for an employee who is discharged for failing to share tips will expand the common-law exception to the employment-at-will doctrine, contrary to our holding in Dukomtz. But Dukowitz is inapposite because the unemployment-insurance statutes under which the employee applied for unemployment benefits do not provide' a broad, private cause of action like the one in the MFLSA, see Minn. Stat. ch. 268 (2016); Minn. Stat. § 268.184 (“Employer Misconduct; Penalty”). Indeed, Minn, Stat. ch. 268, which governs unemployment insurance, does not authorize a private right of action at all. .Instead, it provides for an administrative determination of disputes by an unemployment law judge, Mipn. Stat. §§ 268.101-.105, and designates the Department of Employment and Economic Development as “the primary responding party to any judicial action involving an unemployment law judge’s decision,” Minn. Stat. § 268.106, subd. 7(e).3 Because Dukowitz never argued that she had a statutory claim for wrongful discharge, Dukowitz is inapplicable here. Furthermore, our holding today is consistent with our characterization of Minn. Stat. § 181,76 (2016), albeit in dictum, in Nelson v. Productive Alts., Inc., 715 N.W.2d 452, 454 n.1 (Minn. 2006). In Nelson, we considered whether the Minnesota Whistleblower Act abrogated the common-law exception to the employment-at-will doctrine. After introducing the employment-at-will doctrine and noting that “there are several statutory exceptions to the at-will rule,” we provided three examples of statutory exceptions in a footnote. Id. at 454 & n.1. One'of the listed examples was Minn. Stat. § 181,75, the polygraph statute, which we described in-a parenthetical as “providing a cause of action for employees who are discharged in retaliation for refusing to take a lie-detector test.” Id. at 454 n.1. Similar to the MFLSA, the polygraph statute does not specifically prohibit an employer from discharging an employee for refusing to take a polygraph test, but it does forbid an employer from “directly or indirectly solicit[ing] or requiring] a polygraph, voice stress analysis, or any test purporting to test the honesty of any employee or prospective employee.” Minn. Stat. § 181.75, subd. 1. The statute also broadly provides that “any person injured by a violation of this section may bring , a civil action to recover any and all damages recoverable at law.” Id., subd. 4. In Nelson, we described such a statute as providing a cause of action for an employee who is discharged for refusing to take a lie-detector test. 715 N.W.2d at 454 n.l. Therefore, our interpretation of the MFLSA today is consistent with our interpretation of the polygraph statute there. Accordingly, we hold that the MFLSA, by express wording, provides a cause of action for an employee who is terminated for refusing to share tips, because Minn. Stat. § 177.27, subd. 8, offers an aggrieved employee a broad, private cause of action for any violation of the MFLSA and allows the employee to recover any damages or appropriate relief provided by law, including back pay. We agree with the dissent that “making legislative policy is not the court’s role.” Contrary to the dissent’s assertion that we aré “usurping the policy-making role of the Legislature by rewriting Minn. Stat. § 177.24,” we do not create a cause of action today. Rather, we are simply interpreting and applying the plain language of Minn. Stat. § 177.27, subd. 8. Burt has a cause of action under the MFLSA solely because Minn. Stat. § 177.27, subd. 8, expressly provides one. If the Legislature wants to change the law and make a different policy determination, it can do so. Our responsibility is to interpret and follow the statute’s plain language, and that is what we have done here. CONCLUSION For the foregoing reasons, we affirm the decision of the court of appeals. Affirmed. Dissenting, Gildea, C.J., Anderson, J.  . We agree with the dissent that the Legislature has not provided a cause of action by necessary implication for an employee who is terminated for refusing to share gratuities. Rather, the Legislature has,expressly provided such a cause of action in Minn. Stat. § 177.27, subd. 8.   . The dissent contends that it is "surprising[ ]” for us to hold that the Legislature has expressly provided a cause of action for wrongful discharge in the context of tip sharing because we also acknowledge that the statute does not explicitly prohibit or punish wrongful discharge arising out of a failure to share tips. But the Legislature need not use specific language when drafting legislation in general, or, as it did here, when expressly abrogating the common-law employment-at-will rule through Minn. Stat. § 177.27, subd. 8. It is not our role to tell the Legislature how to write a statute. See Wilbur v. State Farm Mut. Auto. Ins. Co., 892 N.W.2d 521, 525 (Minn. 2017) ("[I]t is our job to interpret the Act as written and it is the Legislature's job to draft legislation, as it deems appropriate.” (quoting KSTP-TV v. Metro. Council, 884 N.W.2d 342, 349 n.4 (Minn. 2016))). The dissent also mischaracterizes our holding by stating that (1) we conclude that Minn. Stat. § 177.24, subd. 3, abrogates the common-law employment-at-will rule, and (2) we are essentially "using the remedies provision to expand the scope of actionable violations under the MFLSA,” implying that we reach this decision by relying on the remedies provision in the MFLSA. To the contrary, our position is that Minn. Stat. § 177.27, subd. 8 — not Minn. Stat. § 177.24, subd. 3 — expressly provides a cause of action that abrogates the common-law rule here. And our conclusion stands on a firm foundation: the broad and all-inclusive language of Minn. Stat. § 177.27, subd. 8 — not simply the remedies available under Minn. Stat. § 177.27, subd. 7.   . Contrary to the dissent’s assertion", we do not "distinguish!] Dukowitz on the basis that the discharged.employee was not arguing that the Legislature had created a statutory cause of action in the. unemployment context.” Rather, as stated above, Dukowitz is inappo-site because the statute at issue- títere — unlike the MFLSA — did not provide a broad, private cause of action. .